
	

113 S2349 IS: Supporting College Success Through Dual Enrollment Act
U.S. Senate
2014-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2349
		IN THE SENATE OF THE UNITED STATES
		
			May 15, 2014
			Mr. Sanders (for himself, Mr. Leahy, Mr. Murphy, Mr. Kaine, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To establish a grant program to enable States to promote participation in dual enrollment programs,
			 and for other purposes. 
	
	
		1.Short title
			This Act may be cited as the
		  Supporting College Success Through Dual Enrollment Act.2.FindingsCongress finds the following:(1)The future strength of the  democracy of the United States, as well as the Nation's economy,
			 depends upon
			 ensuring a highly educated population and a skilled workforce with the
			 knowledge necessary to compete in a globalized economy.(2)The Bureau of Labor Statistics estimates that a majority of the fastest-growing and highest-paying
			 occupations require some form of postsecondary education, be it a 2-year
			 degree, a 4-year degree, or an industry-recognized credential.(3)According to research conducted by the Georgetown University Center on Education and the Workforce,
			 63 percent of all new job openings by 2018 will require  at least some
			 college education.(4)The cost of a college education is often the most significant  obstacle that many students face in
			 obtaining a college degree. Programs that
			 help students accumulate college credit in high school can help reduce the
			 overall cost of a college degree by as much as 12.5 percent, thus reducing
			 the
			 financial burden on students and taxpayers. Research has found that for
			 every 1,000,000 students entering college with a semester’s worth of
			 credit, overall  college expenditures are reduced by $9,500,000,000.(5)Although more students begin college today than did 20 years ago, many are not
			 graduating due to substantial challenges in negotiating the transition
			 from high school to college. Fewer than 20 percent of students in grade 9
					will graduate with a baccalaureate degree by the age of 24.(6)Research conducted by the Department of Education has found that postsecondary success is
			 predicated on
			 both rigorous academic preparation and a clear understanding of the
			 expectations in college. The academic intensity of a student’s high school
			 courses is a better predictor of whether a student will complete a
			 bachelor’s degree than class rank, grade point average,  or standardized
			 admission test scores.(7)According to research conducted at the Teachers’ College at Columbia University, participation in
			 dual enrollment programs is especially beneficial for students who are
			 traditionally underrepresented in higher education, including low-income,
			 first generation, and minority students.(8)Students participating in dual enrollment programs have better academic
			 outcomes. Research conducted in Florida, New York, and California
			 found that students in dual enrollment programs were, on average, more
			 likely to graduate from high
			 school, transition into a 4-year institution of higher education,  persist
			 in postsecondary
			 education, and have a higher postsecondary grade point average, as
			 demonstrated by the following:(A)Participants in New York City's dual enrollment program, College Now,	 were more likely than
			 their peers to
			 pursue a baccalaureate degree and had higher grade point averages than
			 nonparticipants. Further, there was a positive correlation between
			 participation in dual enrollment and completion of a baccalaureate degree.(B)Florida’s dual enrollment program participants were 4.3 percent more likely than their peers to
			 earn a high school diploma and 7.7 percent more likely to enroll in a
			 4-year
			 institution of higher education, and earned, on average,  15.1 more
			 college credits than
			 nonparticipants.(C)In Missouri, dual enrollment students had an 89 percent likelihood of returning for their second
			 year of college, compared to 76 percent for students who entered
			 college
			 with no previous college credit.3.DefinitionsIn this Act:(1)Dual enrollmentThe term dual enrollment means a program through which a secondary school student—(A)takes  courses offered through an
			 institution of higher education while the student is enrolled in secondary
			 school; and(B)earns  both secondary school and postsecondary credit for
			 the courses described in subparagraph (A).(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(3)Moderate- to low-income studentThe term moderate- to low-income student means a student from a family whose income is less than 90 percent of the median income for the
			 State for a family of the size involved.(4)Poverty lineThe term poverty line means the poverty line (as defined in section 673(2) of the Community Services Block Grant Act (42
			 U.S.C. 9902(2))) applicable to a family of the size involved.(5)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801 et seq.).(6)SecretaryThe term Secretary means the Secretary of Education.(7)StateThe term State means the several States of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, Guam, American Samoa, the United States Virgin Islands, and
			 the Commonwealth of the Northern Mariana Islands.4.Grants authorized(a)Program authorizedFrom amounts appropriated to carry out this Act, the Secretary shall make grants, from	allotments
			 under subsection (b), to States to enable the States to pay the Federal
			 share of the costs of activities designed to  promote
			 participation in dual-enrollment programs by moderate- to low-income
			 students.(b)Determination of allotment(1)Amount of allotmentSubject to paragraph (2), the allotment provided under this subsection to
			 each State that submits an approved application for a fiscal year shall be
			 equal to the sum of—(A)the amount that bears the same relation to 50 percent of the amount appropriated under section	8
			 for such fiscal year as the number of residents in the State aged 5
			 through 17 who are living below the poverty line  bears to the total
			 number of such
			 residents in all States that submitted approved applications; and(B)the amount that bears the same relation to 50 percent of the amount appropriated under section 8
			 for such fiscal year as the number of residents in the State aged 15
			 through 44 who are living below the poverty line bears to the total number
			 of such
			 residents in all States that submitted approved applications.(2)Minimum amountThe allotment for each State under this section for a fiscal year shall not be an amount that is
			 less than 0.5 percent of the total amount appropriated under section 8 for
			 such fiscal year.(c)Federal shareThe Federal share of the cost of the activities funded under this Act shall not exceed 80  percent.
			 The non-Federal share of the cost of such activities may be provided in
			 cash or in kind, fairly
			 evaluated, including services.(d)Supplement, not supplantFunds received by a State under a grant under this Act shall be used to
			 supplement, and not supplant, non-Federal funds expended for dual
			 enrollment programs.5.Application and approval(a)ApplicationA State desiring a grant under this section shall submit an application to the Secretary at such
			 time, in such manner, and containing such information as the Secretary may
			 require. The application shall—(1)describe the State's proposed program to support dual enrollment programs, which shall include—(A)aligning the  kindergarten through grade 12, higher education, and career and technical
			 education systems of the State to support dual enrollment programs;(B)requiring each	local educational agency in the State, or each public  institution of higher
			 education that is partnering with a local educational agency
			 pursuant to paragraph (2), to provide a counselor, advisor, or advisor
			 working in conjunction with a school counselor, who specializes in dual
			 enrollment, to provide high-quality advice to secondary school
			 students and their parents
			 on  the dual enrollment  program options, course
			 selection,  and other related issues;(C)ensuring that every public secondary school, including every public charter school, in the State
			 offers a high-quality dual enrollment
			 program, and that all secondary school students are informed about, or
			 engaged in, the dual enrollment program by grade 10 or an earlier grade;(D)directly addressing  participation in dual enrollment programs among low-income students;(E)developing  a plan to ensure that pathways are available, and barriers are removed, in order to
			 allow	secondary school students participating in dual enrollment programs
			  to matriculate to institutions of higher
			 education, and attain a degree or appropriate certification;(F)developing a system of accountability; and(G)addressing the problems that students and schools in small communities face with respect to dual
			 enrollment programs, including the difficulties in providing such students
			 with the opportunity to participate at campuses of institutions of higher
			 education;(2)include an assurance that every local educational agency in the State will form a partnership with
			 1 or more  2-year or 4-year degree-granting institutions of higher
			 education to
			 coordinate dual enrollment
			 programs, under which the institution of higher education—(A)has the responsibility to administer the dual enrollment program, with the cooperation of the local
			 educational agency; and(B)determines the curriculum, standards, and instructors to be used in the dual enrollment program;(3)include an assurance that the State will align State policy to ensure, to the maximum extent
			 practicable,  credits earned through a dual
			 enrollment program are recognized throughout the
			 system of public higher education  of the State and  count as credits
			 earned for
			 both secondary school graduation and graduation from a public institution
			 of
			 higher education;(4)include an assurance that the State will establish a policy to encourage matriculation and credit
			 agreements among local educational agencies and institutions of higher
			 education to encourage low-income
			 students to attain a baccalaureate degree;(5)include an assurance that the State will establish a policy to	encourage access to dual enrollment
			 courses for as many students as possible  and to prevent student
			 disqualification for participation as much as possible, with eligibility
			 requirements that—(A)are based on quantifiable, valid, and reliable measures of a student’s ability
			 to succeed in a postsecondary education course;(B)use a consistent standard of readiness for postsecondary education for all secondary schools and
			 public institutions of higher education in the State; and(C)are consistent with the eligibility standards established by the partner  institution of higher
			 education of the dual enrollment program;(6)include an assurance that the State will establish policies that—(A)maximize, to the extent practicable,  the number of dual enrollment program students who take
			 courses on the campuses of institutions of higher education, in classrooms
			 with postsecondary education students, and with professors of the
			 institutions of higher education;(B)in any case where providing courses of the dual enrollment program on a campus of an institution of
			 higher
			 education is not practicable, ensure that each course of the dual
			 enrollment program that is taught in secondary schools—(i)is developed by the institution
			 of higher education partner;(ii)is fully comparable with the courses offered at the campus of the institution of higher education;(iii)is augmented with campus experiences when reasonably achievable; and(iv)is taught by an instructor from the partner institution of higher education, where practicable, or,
			 if not
			 practicable, by an instructor who is  selected, supervised,
			 and evaluated by the institution of higher education; and(C)provide that all instructors of dual enrollment program classes are assessed by the partner
			 institution of
			 higher
			 education in the same way that such institutions assess their own faculty;(7)describe how the State will incorporate dual enrollment program opportunities with programs and
			 services provided under subpart  2 of part A of title IV of the
			 Higher Education Act of 1965 (1070a–21 et
			 seq.);(8)include an assurance that the State educational agency and the State system of public institutions
			 of higher education will develop a plan to increase enrollment in
			 postsecondary education among moderate- or low-income	students and
			 populations underrepresented in higher education, including
			 underrepresented
			 minorities, throughout the
			 State;(9)describe how the State will align the State's career and technical education policy with
			 dual enrollment programs, which may include—(A)establishing flexible pathways, which are career sequences that begin in secondary school and
			 continue in postsecondary education; and(B)establishing State policies that—(i)broaden access to career and technical education and that provide needed supports to students
			 participating in career and technical education; and(ii)support inclusion of work-based learning in flexible pathways, as described in subparagraph (A);(10)demonstrate that the State has enacted funding models that ensure that local educational
			 agencies
			 and
			 institutions of higher education who participate in dual enrollment
			 programs do not lose per-pupil funding for dually
			 enrolled students; and(11)include an assurance that a student's participation in a dual
			 enrollment program shall not negatively impact the student's eligibility
			 for State financial assistance for postsecondary education.(b)ApprovalThe Secretary shall approve any application for a State program that includes the components
			 described in subsection (a).6.Use of funds(a)In general(1)In generalA State receiving a grant under this Act shall use grant funds to carry out any  of the following
			 activities:(A)Paying for tuition for moderate- to low-income students  to
			 take postsecondary-level courses while enrolled in secondary school
			 through
			 a
			 dual enrollment program.(B)Textbooks, fees, and other expenses associated with a student's attendance of a course offered
			 through a dual enrollment program.(C)Counseling and support services for students and families regarding dual enrollment programs,
			 including services that will improve the postsecondary education
			 enrollment and program completion rates  of students in dual enrollment
			 programs or reduce the postsecondary education costs for such students.(D)Creation of a credit-bearing, or noncredit-bearing, course to ensure that  low-income and first
			 generation
			 college students—(i)are prepared for postsecondary education studies to be offered through a dual enrollment program;
			 and(ii)have the requisite academic and nonacademic skills and resources necessary to succeed, understand
			 expectations, help
			 navigate the postsecondary education environment, and be able to advocate
			 for
			 themselves.(E)Options to encourage participation in dual enrollment programs by students and schools from small
			 communities.(F)Other activities that support the purposes of this Act, as proposed and approved by the Secretary
			 in the application.(2)Transportation costsA State receiving a grant under this Act that has additional grant funds available after carrying
			 out activities described in paragraph (1), may use such funds	to pay for
			 the costs of providing  transportation for students in rural areas to
			 participate in dual enrollment programs.(b)Focus areasA State receiving a grant under this Act shall focus the activities supported under this section 
			 on dual enrollment
			 programs offered through secondary schools in the State that—(1)are located in an area of high poverty;(2)serve a large number or percentage of students from populations underrepresented in higher
			 education;(3)have a high secondary school dropout rate;(4)have a low percentage of graduates who enter postsecondary education;(5)are in a county or region of the State with low postsecondary education aspiration and attainment
			 rates; or(6)are small schools whose academic offerings are limited by scale.7.Student financial aid eligibilityThe Secretary shall ensure that—(1)a student's participation in a dual enrollment program does not negatively impact the student's
			 eligibility for financial assistance under the Higher Education Act of
			 1965 (20 U.S.C. 1001 et seq.); and(2)for purposes of part C of  title I, title IV, and any other provision, of  such Act—(A)students participating in a dual enrollment program are not classified as first-time, full-time
			 students of the partner institution of higher education of the program
			 during the student's participation; and(B)in the case of a student who attends a dual enrollment program and then matriculates to an
			 institution of higher education, the student's first year at such
			 institution  shall be considered to be the student's first year of a
			 program of undergraduate education, regardless of the number of
			 postsecondary credits that the student has previously earned through the
			 dual enrollment program.8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $150,000,000 for
			 fiscal year 2015 and each succeeding fiscal year.
